In the

     United States Court of Appeals
                   For the Seventh Circuit
No. 16‐2322

CREMATION SOCIETY OF ILLINOIS, INC.,
                                                     Plaintiff‐Appellant,

                                    v.


INTERNATIONAL BROTHERHOOD OF
TEAMSTERS LOCAL 727,
                                                    Defendant‐Appellee.


          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
              No. 14 C 2017 — Jorge L. Alonso, Judge. 



    ARGUED FEBRUARY 22, 2017 — DECIDED AUGUST 28, 2017


   Before BAUER and WILLIAMS, Circuit Judges, and DEGUILIO,*
District Judge.



*
   Of the United States District Court for the Northern District of Indiana,
sitting by designation.
2                                                      No. 16‐2322

    BAUER,  Circuit  Judge.    Sullivan  Olson,  Inc.  (“Sullivan
Olson”), which is now Cremation Society of Illinois, Inc., filed
suit against the International Brotherhood of Teamsters Local
No. 727 (“the Union”), under Section 301 of the Labor Manage‐
ment Relations Act (“LMRA”), 29 U.S.C. § 185(a), seeking a
declaration that it had properly repudiated and was no longer
bound by the collective bargaining agreement with the Union.
The Union counterclaimed for a confirmation of an arbitration
award and to compel arbitration pursuant to the LMRA and
the Federal Arbitration Act, 9 U.S.C. §§ 4 and 6. It also filed a
third‐party complaint against Cremation Society. The district
court ruled in the Union’s favor on cross‐motions for summary
judgment.  Cremation  Society  appeals  the  district  court’s
rulings. For the following reasons, we affirm. 
                       I.  BACKGROUND
    A. Parties
   Sullivan Olson operated a funeral home known as Olson
Burke/Sullivan  Funeral  &  Cremation  Center  (“OBS”)  in
Chicago, Illinois, until it was purchased by Cremation Society
on December 31, 2013, merged into Cremation Society in April
2014,  and  ceased  to  exist  as  an  entity  thereafter.  The  Com‐
pany’s  President  and  sole  shareholder  was  Gerald  Sullivan.
Sullivan is also the President and one of two shareholders of
Cremation  Society  (the  other  shareholder  being  his  wife).
Cremation  Society  also  conducts  business  in  the  funeral
services  industry  under  the  name  OBS,  and  has  nine  other
locations in northern Illinois. 
    The  Union  is  a  labor  organization  affiliated  with  the
International  Brotherhood  of  Teamsters.  Sullivan  Olson’s
No. 16‐2322                                                         3

relationship with the Union began after a settlement stemming
from  an  unrelated  lawsuit  brought  by  the  trustee  of  the
Union’s  benefit  funds.  The  Union’s  bargaining  relationship
with Cremation Society terminated in 2007.
   B. Compliance  Agreement  and  Collective  Bargaining
      Agreement
   On October 7, 2003, Sullivan Olson executed a Compliance
Agreement,  binding  it  to  the  terms  and  conditions  of  the
Union’s  collective  bargaining  agreement  (“CBA”)  with  the
Funeral  Directors  Services  Association  of  Greater  Chicago
(“FDSA”). The Compliance Agreement provided that it would
remain  in  effect  until  June  30,  2007,  and  from  year  to  year
thereafter.  However,  it  could  be  terminated  by  either  party
upon  written  notice  to  the  other  at  least  60  days  prior  to
June 30 of 2007, or any subsequent year. 
    The CBA between the Union and the FDSA recognized that
the Union was the exclusive collective bargaining agent for all
employees performing “bargaining unit work.” As defined in
the  CBA,  “bargaining  unit  work”  is  “the  performance  of
embalming, whether in training or licensed, funeral directing,
whether  training  or  licensed,  and  auto  livery  chauffeur
services.”  The  definition  also  explicitly  includes  “removals,
transportation of remains, embalming, funeral directing and all
other work historically done by the bargaining unit.”
   Article 19 of the CBA set out a grievance and arbitration
procedure for “[a]ny complaint, grievance or dispute arising
under or concerning the meaning, application, or compliance
with the terms of this Agreement between the Employer and
the Union and/or an employee.” This article provides that, if
4                                                     No. 16‐2322

the  employer  cannot  resolve  the  dispute  in  two  required
meetings, then the grievance may be referred to the Grievance
Board  (“Board”),  which  is  made  up  of  three  individuals
selected  by  the  FDSA  and  three  individuals  selected  by  the
Union. The Board is required to conduct a hearing and render
a decision on the referred grievance. If the Board fails to hold
a hearing or issues a split decision, the Union or employer may
submit the matter to arbitration. Either a majority decision of
the Board or a decision of the arbitrator is final and binding
upon the parties. 
    C. Grievances
   On November 30, 2013, Sullivan Olson sent a letter to the
Union, informing them that it was repudiating the Compliance
Agreement and CBA. On December 19, 2013, a Union repre‐
sentative called Sullivan Olson to inquire about dues. Sullivan
Olson responded by letter from its counsel on December 29,
2013, referencing the November 30, 2013, repudiation letter. In
response, the Union sent a letter denying that the Compliance
Agreement and CBA were no longer in effect. On February 13,
2014,  the  Union  filed  a  grievance  (“Grievance  3930”),  com‐
plaining  that  Sullivan  Olson  had  attempted  to  improperly
repudiate  the  Compliance  Agreement  and  CBA.  The  Union
also  alleged  that  Sullivan  Olson  failed  to  respond  to  the
Union’s request for documentation on the individuals perform‐
ing bargaining unit work.
    In January 2013, Sullivan Olson had a single employee on
its payroll, funeral director Douglas Klein, who was a member
of the bargaining unit represented by the Union. On Decem‐
ber 16, 2013, Vicki Grantham, Cremation Society’s Comptroller,
No. 16‐2322                                                        5

sent Klein an email stating that, as of December 30, 2013, he
would be employed by Cremation Society, not Sullivan Olson.
On March 10, 2014, Sullivan gave Klein a long‐term termina‐
tion  memorandum,  referencing  a  February  2014  incident,
where  Klein  left  the  doors  to  his  van  wide  upon  while  it
contained  a  deceased  person,  and  ongoing  performance
difficulties. The memorandum also notified Klein that Crema‐
tion Society would terminate him, effective August 31, 2014.
On March 14, 2014, the Union filed another grievance (“Griev‐
ance 3621”). In this grievance, the Union alleged that Sullivan
Olson violated the discipline and discharge provisions of the
CBA.
    Both  grievances  were  referred  to  the  Board  because  the
parties were unable to come to a resolution on Grievance 3930
after  the  two  required  meetings,  and  Sullivan  Olson  com‐
pletely refused to follow the grievance procedure for Griev‐
ance  3621.  The  Board  scheduled  a  hearing  for  May  1,  2014;
Sullivan  Olson  was  provided  notice  but  did  not  attend  the
hearing.
    On May 2, 2014, the Board issued its decision. The Board
sustained Grievance 3930, finding that the November 30, 2013,
termination notice was not given within the time period of at
least  60  days  prior  to  June  30th  of  any  subsequent  contract
year.  The  Board  determined  that  Sullivan  Olson  was  still
bound by the Compliance Agreement until June 30, 2017, and
from year to year thereafter until it provides timely notice to
the Union. As for Grievance 3621, the Board ordered Sullivan
Olson to meet with the Union to process the grievance within
30 days. After the Board’s ruling, Sullivan Olson and Crema‐
tion Society refused to recognize the Union as the collective‐
6                                                     No. 16‐2322

bargaining representative of any employees and have failed to
process Grievance 3621. 
    D. Procedural History
    After the Union filed Grievance 3621, Sullivan Olson filed
a complaint on March 21, 2014, seeking a declaration that it
had properly repudiated the CBA, and no longer was bound
by the agreement with the Union. On May 23, 2014, the Union
counterclaimed  and  filed  a  third‐party  complaint  against
Cremation Society, seeking to compel arbitration and enforce
the  Board’s  awards.  The  parties  filed  cross‐motions  for
summary judgment. 
    The  basis  of  Sullivan  Olson’s  declaratory  action  was  the
National Labor Relations Board’s “one‐man unit rule,” which
allows an employer, who employs one or fewer unit employees
on a permanent basis, to repudiate its contract with a union
without affording it an opportunity to bargain. See J.W. Peters,
Inc.  v.  Bridge,  Structural  &  Reinforcing  Iron  Workers,  Local
Union  1,  398  F.3d  967,  973  (7th  Cir.  2005).  Sullivan  Olson
argued that it properly repudiated the CBA because it termi‐
nated  the  agreement  when  it  had  only  one  bargaining  unit
employee. 
    The  Union  alleged  that  Sullivan  Olson  and  Cremation
Society constituted a “single employer” before the two compa‐
nies  merged.  The  Union  argued  that  the  repudiation  was
unlawful because the bargaining unit was never down to one
employee when one considers the Cremation Society employ‐
ees as conducting bargaining unit work. It also claimed that the
repudiation was untimely under the provisions of the CBA and
that  Cremation  Society  remained  bound  by  Article  19’s
No. 16‐2322                                                       7

grievance procedure. In response, Sullivan Olson argued that,
because  the  Union  had  operated  as  if  Sullivan  Olson  and
Cremation  Society  were  two  separate  entities  for  at  least  a
decade,  the  Union  had  impliedly  waived,  or  was  equitably
estopped from asserting, the single‐employer theory.
    The district court granted summary judgment in favor of
the Union on the cross‐motions. First, the district court found
that Sullivan Olson and Cremation Society failed to cite any
pertinent  authority  in  support  of  their  implied  waiver  and
equitable estoppel arguments or indicate that this is an area in
which federal common law borrows from state law. Assuming
that either of the defenses were applicable to this type of case,
the district court found that there was no evidence to support
their application here. Second, the district court concluded that
Sullivan  Olson  and  Cremation  Society  constituted  a  single
employer. Third, it found that the Sullivan Olson and Crema‐
tion Society failed to rebut the Union’s evidence that Klein was
not the only permanent employee who performed bargaining
unit  work.  Fourth,  since  there  was  no  genuine  dispute  of
material  fact  that  Sullivan  Olson  and  Cremation  Society
constituted a single employer prior to their merger and had
more  than  one  employee  who  performed  bargaining  unit
work, Sullivan Olson’s unilateral repudiation was not effective
under the one‐man unit rule. Therefore, Cremation Society was
not relieved of its contractual obligation to arbitrate. Lastly, the
district court determined that Grievances 3930 and 3621 were
covered within the CBA, and confirmed the Board’s awards.
   Cremation Society moved to reconsider under Federal Rule
of Civil Procedure 59(e), providing new arguments based on
federal  common  law  to  support  their  waiver  and  equitable
8                                                       No. 16‐2322

estoppel defenses. The district court denied the motion, finding
that all their arguments could have been presented before. This
appeal followed. 
                        II.  DISCUSSION
    We  begin  with  a  brief  word  about  our  jurisdiction.  The
LMRA  provides  for  federal  subject‐matter  jurisdiction  over
“[s]uits  for  violation  of  contracts  between  an  employer  and
a  labor  organization  …  without  respect  to  the  amount  in
controversy or without regard to the citizenship of the parties.”
29 U.S.C. § 185(a). Our review is limited and “strictly confined
to the question [of] whether the reluctant party did agree to
arbitrate the grievance or did agree to give the arbitrator power
to make the award he made.” United Steelworkers v. Warrior &
Gulf Nav. Co., 363 U.S. 574, 582 (1960). The question is only of
arbitrability. United Steel v. TriMas Corp., 531 F.3d 531, 535 (7th
Cir.  2008).  Therefore,  we  are  “not  to  rule  on  the  potential
merits of the underlying claims, even if it appears to the court
to be frivolous.” Lippert Tile Co. v. Int’l Union of Bricklayers &
Allied Craftsmen, Dist. Council of Wis. & Its Local 5, 724 F.3d 939,
944 (7th Cir. 2013) (citation and alterations omitted).
    We review a district court’s grant of summary judgment
de novo. Rupcich v. UFCW Int’l Union, Local 881, 833 F.3d 847,
853  (7th  Cir.  2016)  (citation  omitted).  Where,  as  here,  the
parties  filed  cross‐motions  for  summary  judgment,  “we
construe all inferences in favor of the party against whom the
motion under consideration is made.” Id. (citation omitted).
Summary judgment is proper only “if the movant shows that
there  is  no  genuine  dispute  as  to  any  material  fact  and  the
No. 16‐2322                                                                  9

movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a).
   Cremation  Society  provides  two  arguments  that  merit
discussion: first, that the district court erred in concluding that
Cremation Society and Sullivan Olson were a single employer;1
and second, that the district court erred in finding that Douglas
Klein was not the only permanent employee at Sullivan Olson
performing bargaining unit work. 
    A. Single‐Employer Doctrine
    First, Cremation Society argues that the district court erred
in granting summary judgment to the Union because disputes
of  material  fact  remain  in  regards  to  the  single‐employer
finding.  Under  the  single‐employer  doctrine,  “when  two
entities  are  sufficiently  integrated,  they  will  be  treated  as  a
single entity for certain purposes.” Lippert Tile, 724 F.3d at 946
(quoting  Moriarty  v.  Svec,  164  F.3d  323,  332  (7th  Cir.  1998)).
To  determine  whether  two  entities  constitute  a  single  em‐
ployer,  we  consider  four  factors:  “(1)  interrelation  of  opera‐
tions, (2) common management, (3) centralized control of labor
relations, and (4) common ownership.” Id. (citation omitted).
No single factor is dispositive; we must weigh the totality of
the  circumstances.  Id.  at  946–947  (citation  omitted).  “Ulti‐
mately, single employer status is characterized by the absence




1
   Cremation Society also contends that the district court erred in denying
its motion for summary judgment because the Union had impliedly waived,
or  is  equitably  estopped  from  asserting,  a  single‐employer  theory.  Its
argument is without merit, and thus we decline to consider it.
10                                                    No. 16‐2322

of  an  arm’s  length  relationship  found  among  unintegrated
companies.” Id. at 947 (citation omitted). 
     We conclude that the two companies are a single employer.
First, when analyzing the interrelation of operations, the “day‐
to‐day operational matters” are the most relevant. Id. Crema‐
tion  Society  and  Sullivan  Olson  operated  out  of  the  same
building; Cremation Society paid rent to Sullivan Olson for the
use of space. The companies operated in the same geographic
market,  and  both  offered  end‐of‐life  services,  but  different
products:  Sullivan  Olson  predominately  offered  traditional
burials  while  Cremation  Society  predominately  offered
cremation.  However,  Grantham’s  deposition  testimony  was
that Cremation Society did some burials and some traditional
funerals.  The  companies  even  kept  charts  of  work  titled
“Cremation Society Work done by [Sullivan] Olson staff” and
“[Sullivan] Olson Work done by Cremation Society staff.” The
companies shared the same time clock and computers. Both
companies used the same phone number, although Cremation
Society also advertised and used a toll‐free phone number. The
companies paid taxes separately under different tax identifica‐
tions and maintained separate bank accounts, but this is not
determinative. See Moriarty v. Svec, 994 F. Supp. 963, 970 (N.D.
Ill. 1998) (concluding there was a single employer even though
the owner maintained separate bank accounts), aff’d, Moriarty,
164 F.3d at 335. We conclude that the operations are more than
sufficiently interrelated. 
    Second, the “common management” factor looks at “actual
or active control, as distinguished from potential control, over
the other’s day‐to‐day operations … .” Lippert Tile, 724 F.3d at
947 (citation omitted). Here, both Sullivan Olson and Crema‐
No. 16‐2322                                                       11

tion  Society  employees  reported  up  the  chain  to  the  same
managers and executives. The employees of both entities were
part of the same organizational chart. Additionally, Cremation
Society  had  an  executive  board  that  consisted  of  Gerald
Sullivan,  Donald  Fritz,  Mary  Sullivan,  and  Katie  Sullivan;
Sullivan  Olson  did  not  have  a  separate  executive  board  or
board of directors. While a formal job title is not necessarily
indicative of a person having actual management responsibil‐
ity, see id., Cremation Society admits its executive board was
involved in managing both entities (and this is also evidenced
by Grantham’s deposition). We find that the common‐manage‐
ment factor weighs in favor of a single‐employer finding.
    Third, we consider the centralized control of labor relations.
In  analyzing  this  factor,  we  consider  who  is  responsible  for
hiring,  firing  and  evaluating  employees.  See  id.  Grantham
provided Human Resources services for both entities, includ‐
ing the process of hiring, firing, and evaluating employees. She
also provided accounting, payroll, and information technology
services for both entities. She updated the employee handbook
and  training  materials.  She  did  not  keep  track  of  her  time
working  for  one  entity  versus  the  other,  but  Sullivan  Olson
was not charged for her services and paid no part of her salary.
We conclude that this factor also favors the Union. 
    Fourth, Sullivan Olson and Cremation Society had common
ownership. Sullivan solely owned Sullivan Olson, and he and
his wife jointly owned Cremation Society. Based on the totality
of the circumstances, Sullivan Olson and Cremation Society
12                                                                No. 16‐2322

did not maintain an arm’s‐length corporate relationship.2 For
these  reasons,  we  conclude  that  the  district  court  properly
determined  that  Sullivan  Olson  and  Cremation  Society
constituted a single employer.
     B. Bargaining Unit
    Next,  Cremation  Society  contends  that  the  district  court
erred in granting summary judgment for the Union because
there are disputed issues of material fact as to the bargaining
unit work. Cremation Society contends that, even if Sullivan
Olson  and  Cremation  Society  were  found  to  be  a  single
employer, the repudiation of the CBA would still be proper
under  the  one‐man  unit  rule  because  Klein  was  the  only
permanent  employee  performing  bargaining  unit  work.
Specifically, Cremation Society argues there is a “great dispute
between the parties as to the definition of bargaining unit work
in the Compliance Agreement.”
   This argument raises two issues:3 whether Sullivan Olson
and  Cremation  Society’s  combined  employees  constitute  an



2
    In its reply brief, Cremation Society argues that the district court made
improper negative inferences in reviewing the evidence. However, we do
not consider arguments raised for the first time in the reply brief. Alam v.
Miller Brewing Co., 709 F.3d 662, 668 n.3 (7th Cir. 2013); Washington v. Ind.
High Sch. Ath. Assʹn, 181 F.3d 840, 846 n.9 (7th Cir. 1999).

3
    An underlying issue is whether the one‐man unit rule is applicable under
these circumstances regardless of whether Sullivan Olson and Cremation
Society are a single employer. We have not universally applied the one‐man
unit rule in all instances involving collective bargaining. For instance, we
rejected the one‐man unit rule as a defense to ERISA liability. See Central
States, Se. & Sw. Areas Pension Fund v. Schilli Corp., 420 F.3d 663, 671 (7th Cir.
2005) (citing Martin v. Garman Const. Co., 945 F.2d 1000, 1004 (7th Cir. 1991)
(“The district court properly refused to permit the one‐man rule to impair
the  contract’s  validity  under  29  U.S.C.  §  1145.”)).  The  parties  have  not
provided us with prior instances of the one‐man unit rule applying under
remotely similar circumstances. Because neither party addresses this, we
will assume without deciding it is applicable here. 
No. 16‐2322                                                      13

appropriate bargaining unit; and, if so, whether, at the time of
Sullivan Olson’s repudiation of the agreement, more than one
employee performed bargaining unit work. Cremation Society
addresses  only  the  second  issue.  The  Union  argues  that,
because Cremation Society does not contend that the combined
employees would constitute an inappropriate unit for collec‐
tive  bargaining,  they  have  waived  the  argument.  We  agree
with the Union that any challenge to the appropriateness of the
bargaining unit has been waived. See Arlin‐Golf, LLC v. Vill. of
Arlington Heights, 631 F.3d 818, 822 (7th Cir. 2011).
    The remaining issue, which is the limited focus of Crema‐
tion  Society’s  argument  on  appeal,  is  whether  this  unit  of
combined  employees  contained  more  than  one  employee
performing bargaining unit work. As noted above, the CBA
provides  that  “bargaining  unit  work”  explicitly  includes
removals,  transportation  of  remains,  embalming,  funeral
directing, and all other work historically done by the bargain‐
ing unit. The Klein affidavit identified three funeral directors,
Mary  Sullivan  (who  is  Klein’s  wife),  Eric  Klemundt,  and
Katherine  Howes,  who  were  Cremation  Society  employees
working exclusively at OBS and regularly performing work,
such  as  transportation  of  remains,  embalming,  preparing
bodies for cremation, and conducting funeral services. As the
district  court  found,  Klein  based  his  affidavit  on  personal
knowledge;  he  was  employed  by  Sullivan  Olson  for  sixteen
years, including a brief period of employment by Cremation
Society.  We  reject  Cremation  Society’s  assertion  that  Klein’s
statements are “bare” and “unsupported.” Cremation Society
fails to present any evidence to rebut Klein’s affidavit. More‐
over,  Grantham’s  deposition  testimony  also  corroborates
Klein’s affidavit and supports the conclusion that Cremation
Society’s funeral directors performed covered work at the time
of  Sullivan  Olson’s  repudiation.  The  undisputed  evidence
shows  that,  as  a  single  employer,  Cremation  Society  and
Sullivan  Olson  had  more  than  one  employee  engaged  in
bargaining unit work. Therefore, Sullivan Olson’s unilateral
14                                                No. 16‐2322

repudiation  was  not  lawful  under  the  one‐man  unit  rule.
Accordingly,  the  district  court  properly  granted  summary
judgment in the Union’s favor. 
                     III.  CONCLUSION
     The district court’s judgment is AFFIRMED.